PREGERSON, Circuit Judge,
Concurring:
I concur in the majority opinion with one exception. I do not agree that the charge that Hyland improperly accessed confidential files is insufficiently egregious to activate the protections of the Due Process Clause. The majority states that the charges leveled against Hyland are not within the types of charges of immorality or dishonesty which infringe the liberty interest. Ante, at 1141-1143. I disagree.
The Supreme Court and our court have distinguished between charges that challenge an individual’s good name, reputation, honor and integrity and charges of incompetence or inability to get along with coworkers. The former infringe the liberty interest while the latter do not. See Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972); Bollow v. Federal Reserve Bank of San Francisco, 650 *1144F.2d 1093 (9th Cir.1981), cert. denied, 455 U.S. 948, 102 S.Ct. 1449, 71 L.Ed.2d 662 (1982); Stretten v. Wadsworth Veterans Hospital, 537 F.2d 361 (9th Cir.1976); Gray v. Union County Intermediate Education District, 520 F.2d 803 (9th Cir.1975); Jablon v. Trustees of California State Colleges, 482 F.2d 997 (9th Cir.1973), cert. denied, 414 U.S. 1163, 94 S.Ct. 926, 39 L.Ed.2d 116 (1974).
In Roth, Wisconsin State University-Oshkosh did not rehire Roth and did not give any reasons for its decision. The Court held that there was “no suggestion whatever that [Roth’s] ‘good name, reputation, honor, or integrity’ [were] at stake.” Roth, 408 U.S. at 573, 92 S.Ct. at 2707 (quoting Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S.Ct. 507, 510, 27 L.Ed.2d 515 (1971)).
In Bollow, Federal Reserve Bank management dismissed Bollow because he “was involved in an altercation with a Bank secretary during which he allegedly shouted profanities and used abusive language” and because of “his inability to get along with other Bank employees, as evidenced by the alleged shouting altercation and other similar incidents involving Bollow.” Bollow, 650 F.2d at 1096. We held in Bollow that “inability to get along charges” do not infringe liberty interests.
In Stretten, Wadsworth Veterans Hospital terminated Dr. Stretten because of his “inability to perform satisfactorily as a pathology resident, including an unwillingness or inability to deal with his coworkers in a professional manner.” Stretten, 537 F.2d at 366. As a result, we found no infringement of liberty and no deprivation of due process.
In Gray, the County Intermediate Education District chose not to renew Gray’s employment contract. The reasons given included “student and parent problems,” “incompetence,” “hostility toward authority,” and “aggressive behavior.” Gray, 520 F.2d at 806. We held that “personality differences or difficulty with others” do not “import serious character defects” and “are simply not the kinds of accusations which warrant a hearing....” Gray, 520 F.2d at 806.
Finally, in Jablon, San Francisco State College decided not to renew Professor Jablon’s employment contract for the following year because his academic performance was deemed inadequate. We concluded that the reasons given for nonrenewal “all related to [Jablon’s] academic performance at the College, which did not deem him to be a good enough overall teacher and scholar to merit retention.” Jablon, 482 F.2d at 1000. Significantly, we found that “the College did not attack his honesty or integrity.” Jablon, 482 F.2d at 1000.
In this case, the accusation that Hyland improperly accessed confidential files impinges on his moral character. The cases the majority relies upon, however, all deal with charges of incompetence or inability to get along with coworkers. Accordingly, I believe that the charges against Hyland are sufficient to implicate the Due Process Clause.
I concur in the result because Hyland’s complaint as currently framed is deficient. First, Hyland has not alleged that he suffered the loss of some right or interest protected by state law as required by Paul v. Davis, 424 U.S. 693, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976). Second, Hyland has not alleged that the defendants’ actions caused the termination of his employment with the National Center on Institutions and Alternatives. Finally, Hyland has not alleged that the defendants’ actions caused the Governor to deny his pardon or that their statements to the Governor were publicly disclosed. Of course, if given leave by the district court, Hyland is not precluded from amending his complaint to cure these deficiencies.